Title: To George Washington from Joseph Reed, 24 April 1781
From: Reed, Joseph
To: Washington, George


                        
                            Sir
                            In Council Philada April 24th 1781
                        
                        I am desired by the Supreme Executive Council, to transmit to your Excellency, the inclosed Memorial from the
                            Officers of Colonel Proctors Artillery. They importunately press for an answer, but the Council have declined it, untill
                            they could be favoured with your advice and opinion. The Officers have this day intimated that if not redressed they
                            propose to resign we can not approve the intimation and we hope they are not serious in their intentions but it is
                            probable it may retard their march for which they are now nearly prepared, Cloathing having been provided for all the
                            Line and pecuniary demands on the state satisfied, with a liberality unequall’d by any other state in the Union.
                        We also take the opportunity to inform your Excellency that Colonel Blaine’s representations some time ago of
                            orders having been given by this Board to stop provision going to the Army was founded in a mistake. Our steady and
                            invariable orders to the superintendant of Purchases being to forward by every means in his power the supplies agreeable
                            to requisition nor have these orders ever intermitted generally. The only instance was in the case of the purshasing Agent
                            of this City who at the Time when the Treasury was exhausted by large advances to the Officers and Men for cloathing and
                            other heavy demands and the Convention Troops returned to us as five thousand souls daily expected, was cautioned with
                            respect to his Contracts least he should promise which our Treasury would not enable us to perform, but the other
                            purchasers were not interrupted in any respect.
                        We have also been favoured thro’ Congress with Colonel Broadheads representation to your Excellency of the
                            state of his Garrison at Fort Pitt; with respect to beef your Excellency must recollect that this was not among the
                            articles required last year of this state, proper measures were however taken to procure it, and actually purchased in the
                            adjoining Counties of Virginia for which salt was sent up from hence but some obstruction was raised to their passing out
                            of the state which occasioned the disappointment of the Garrison. We have reason to think this has been exaggerated but as
                            soon as it was known to us, we provided money and employed a person to go up and purchase Cattle wherever they could be
                            found. As to flour and whiskey we can assure your Excellency from the best authority that there has been no want of these
                            articles whenever the Mills could go that there is aplenty now and has been for some considerable time.
                        It is difficult for your Excellency to form a competent Judgment of the difficulties and embarrassments with
                            which the procuring supplies is attended. The confidence of the People in paper money is so shaken, that the produce of
                            the country is furnished to the Commissioners with much reluctance, and even of this money we have but a very incompetent
                            sum, when compared with the amount, and value of the supplies. Credit may be said to be at an end, the innumerable
                            certificates granted by the Quarter Master, and Commissarys department, and by the authority of the state having
                            extinguished all confidence in them. Under all these difficulties and with a sincere desire to serve our Country we
                            chearfully devote our whole time and best sources at a great sacrifice of private interest. When our well meant endeavours
                            are successful, and give satisfaction, we are happy; when it is otherwise, none can regret it more than we do ourselves,
                            and in such case we are under necessity to claim a portion of the same candour upon which publick characters in all
                            departments both civil and military, have from the peculiar situation of America been obliged to depend. As your
                            Excellency by the general orders quoted in the address made by the Legislature of New York to their Constituents seems in
                            some degree apprized of some of our embarrassments, we are perswaded you will do us the Justice to believe us seriously
                            and earnestly engaged under many difficulties, and some opposition to procure every supply in our power, and any
                            insinuations to the Contrary by the commissaries or their deputies, are equally unjust and injurious. A remark which has
                            been drawn from us by a hasty letter at Colonel Blaines, couched in terms which may prejudice, but can never serve the
                            publick business, while conducted by persons possessing any proportion of that spirit which has distinguished the People
                            of America in the present Controversy.
                        With assurances to your Excellency, of leaving nothing omitted within the reach of our abilities, to relieve
                            the publick distresses, and of the most perfect Respect and Esteem. I have the honour to be Your Excellencys Most obedient
                            and very humble servant
                        
                            Jos: ReedPresident
                        
                     Enclosure
                                                
                            
                                April 19th 1781
                            
                            To His Excellency the President and Supreme Executive Council of the Common Wealth of Pennsylvania.
                            The Memorial and Petition of the Officers of the Pennsylvania Regiment of Artillery.
                            Looking up to you as the Guardians and protectors of our rights, and being persuaded that while we are
                                contending in the field for the common cause of America, you will not suffer our rights as Citizens of this State to
                                be given to Officers belonging to other States—And therefore beg leave to lay our case before you.
                            It is with pain we observe an attempt made to thrust into our Regiment, two Officers from the State of
                                Massachusetts, which if permitted to take place will deprive us of our rank and Regimental promotion. And we observe
                                this has been done without even asking your approbation or Concurance in the Matter.
                            When such disregard to your Authority is thus early shewn what may you, or we, expect in a future day,
                                should our Regiment of Artillery be commanded by Officers which you will have no Control over as Citizens of this
                                State, and where Connections and domestic concerns, in their own respective States, must call their attention from the
                                interest of the Regiment. 
                            We think that the promoting Benjamin Eustis, a Captain from the State of Massachusetts, to a Majority in
                                our Regiment is extreamly partial. His promotion in the line of Artillery being the only instance which has happened
                                During the War. But should it be urg’d that the Officers ought to rise in the line of Artillery without respect to
                                States: we answer, that we know of no Authority for such Mode of promotion, either by any preceding instance, General
                                Order, Recomendation or Resolve of Congress: but on the contrary Congress Resolved,
                            September 16th 1776—That the Appointment of all Officers, and the filling up of Vacancies (except General
                                Officers) be left to the Government of the Several States &c.
                            November 24th 1778—Whereas it will be for the benefit of the Service that some rule for promotion be
                                established—Therefore Resolved, that in all future promotions Officers rise Regimentally to the rank of Captains
                                & thence in the line of the State to the rank of Colonel, except in case where preference may be given on
                                Account of distinguished Merit. October 3d 1780—Resolved—That the several States furnish the following Quotas Vizt—Pennsylvania Six Regiments of Infantry, one of Artillery &c.
                            Also the confederation of the United-States,
                            Article 7th When land forces are raised by any State for the common defence, all Officers of, or under
                                the rank of Colonel, shall be Appointed by the Legislature of each State respectively by whom such forces shall be
                                raised, or in such manner as such State shall direct, and all Vacancies shall be filled up by the State which first
                                made the Appointment—Article 9th—each State shall appoint the Regimental Officers—Article 13th—And the Articles of
                                this Confederation Shall be inviolably observed by every State,
                                &c.
                            We are confident the mode of rising to promotion in the whole line of Artillery will be extreamly
                                disagreable to the Officers in General, and prejudicial to the Service—Such promotion will force Officers out of the
                                Regiment of one State, into the Regiment of a distant State, draging them from their families and
                                    connections and this consequence will follow, that Many Valuable Officers where circumstances
                                will not admit of such transferrence, must resign their Commission—For our part we disapprove of, and
                                protest against the mode of rising to promotion in the line of Artillery: and think we are intitled to rise in our own
                                Regiment only.
                            The transferring of Captain Simonds to our Regiment, is without example; and the impropriety of admiting him
                                will no doubt appear conspicuous to you.
                            We are happy in having it in our power to lay our Complaints before the Council, and have the greatest
                                confidence in their strict attention to the rights of their troops, and readiness to redress real
                                grievances, and prevent arbitrary impositions; and therefore request that the Officers of the Regiment may be promoted
                                to the Vacancies that now are, or may in future happen, agreable to the established Rules above
                                mentioned. We are with every sentiment of respect and esteem Gentlemen your Obedient Servants
                            
                                
                                     
                                    Thos Procter Col.
                                     
                                    Worsley Emes Captain
                                
                                
                                    
                                    Tho. Forrest Lt Coll
                                    
                                    James McClure Capt. Lieut.
                                
                                
                                    
                                    James Smith Capt. Lt
                                    
                                    Wm Power Capt. Lieutt
                                
                                
                                    
                                    Andrew Porter Captain
                                    
                                    Jno. B. Webster 1st Lieut.
                                
                                
                                    
                                    Fras Procter Captain
                                    
                                    Thomas Douglass Captn Lt.
                                
                                
                                    
                                    P. Duffey Captain
                                    
                                    John Stricker Capt. Lt
                                
                                
                                    
                                    Isaac Craig Capt.
                                    
                                    Jno. Bryce Captain
                                
                                
                                    
                                    Joseph Ashton 1st Lieut.
                                    
                                    Robert McConnell Capt. Lt
                                
                                
                                    
                                    Samuel Story 1st Lieut.
                                    
                                    Jesse Crosby Capt. Lt
                                
                                
                                    
                                    Ezekiel Howell Lt 
                                    
                                    Matt. McGuire Capt. Lt
                                
                                
                                    
                                    Wm Ferguson Capt.
                                    
                                    Charles Turnbull Capt.
                                
                                
                                    
                                    Saml Doty 1 Lt
                                    
                                    
                                
                                
                                    
                                    Robt Parker Lt
                                    
                                    
                                
                            
                        
                        
                    